Citation Nr: 0529821	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  03-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected degenerative joint disease of the 
right elbow.

2.  Entitlement to an increased rating for the service-
connected right elbow disability, to include postoperative 
residuals of a soft tissue mass at the lateral aspect of the 
right elbow, muscle herniation, and resultant scar, currently 
rated as 10 percent disabling.

3.  Entitlement to service connection for chronic sinusitis 
with headaches, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for chronic upper 
respiratory infections, to include as due to undiagnosed 
illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1985 to May 1990 
and from September 1990 to August 1991, including service in 
the Persian Gulf region.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 1997, November 2002 and September 2003 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

In the April 1997 rating decision, the RO denied entitlement 
to a compensable rating for the service connected right elbow 
surgery with residual scar.  The veteran's Notice of 
Disagreement with that determination was received at the RO 
in April 1997, and the veteran perfected his appeal as to 
that issue with the submission of a timely substantive appeal 
(VA Form 9) received at the RO in December 1997.  

The issue was remanded to the Board by the RO in March 2002 
for additional development and adjudicative action.  

In the November 2002 rating decision, the RO granted an 
increased rating, to 10 percent, for the service-connected 
right elbow surgery with resultant scar, effective from May 
22, 2002.  As the award is not a complete grant of benefits, 
the issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The November 2002 rating decision also awarded a separate 
grant of service connection for degenerative joint disease of 
the right elbow due to muscle herniation and assigned an 
initial noncompensable evaluation (which was offset by an 
award of a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities, effective 
from May 13, 1997).  Effective from May 22, 2002, a 10 
percent rating was assigned for the service-connected 
degenerative joint disease of the right elbow.  The veteran's 
NOD with the initial rating assigned was received at the RO 
in November 2002.  The veteran perfected his appeal with the 
submission of a substantive appeal (VA Form 9) which was 
received at the RO in April 2003.  

In the September 2003 rating decision, the RO denied service 
connection for sinusitis with headaches and for a chronic 
upper respiratory condition.  The veteran's NOD was received 
at the RO in September 2003.  the veteran perfected his 
appeal as to those issues with the submission of a timely 
substantive appeal (VA Form 9) received at the RO in April 
2004.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in July 
2005.  A transcript of his testimony has been associated with 
the claims file.

The case has been returned to the Board for further appellate 
review.

The appeal as to the issue of an increased rating for the 
service-connected right elbow disability, to include 
postoperative residuals of a soft tissue mass at the lateral 
aspect of the right elbow, muscle herniation, and resultant 
scar, currently rated as 10 percent disabling, as well as the 
issues of service connection for chronic sinusitis with 
headaches and chronic upper respiratory infections are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The veteran's service-connected degenerative joint disease of 
the right elbow has been productive of an overall disability 
picture that more nearly approximates a range of motion 
limited by pain from 15 degrees shy of full extension to 115 
degrees of flexion, with 50 degrees of pronation and 60 
degrees of supination with pain throughout the arc since the 
effective date of service connection; evidence of ankylosis 
has never been shown.


CONCLUSION OF LAW

The schedular criteria for an initial rating of 20 percent, 
but no more, for the service-connected degenerative joint 
disease of the right elbow have been met since the effective 
date of service connection.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5213 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.

The RO notified the veteran of the evidence and information 
necessary to substantiate his increased rating claim in a 
notification letter following the passage of the VCAA, dated 
in August 2001.  The VA fully notified the veteran of what is 
required to substantiate such claims in the notification 
letter.  That VCAA letter, along with subsequent VCAA letters 
sent to the veteran during the course of this appeal, 
including a September 2002 letter, notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

When, as here, the veteran timely appealed the ratings 
initially assigned for the service-connected degenerative 
joint disease of the elbow-just after establishing 
entitlement to service connection for it, VA must consider 
the claim in this context.  This, in turn, includes 
determining whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claims 
when his disabilities may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Compare and contrast 
with the holding in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), where the court indicated the most recent level of 
functional impairment is of primary importance, as is the 
case with the issue of an increased rating for the service-
connected right elbow surgery with resultant scar.  

The veteran's right elbow disability involves degenerative 
arthritis, which, when established by X-ray findings (as is 
the case here), may be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (degenerative arthritis) and Diagnostic Code 5010 
(traumatic arthritis).

Limitation of flexion of the minor forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 90 degrees, 30 
percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206 (2005).

Additionally, a 10 percent evaluation is warranted when 
extension of the forearm of the minor upper extremity is 
limited by 45 degrees, and a 20 percent evaluation requires 
that extension be limited by 75 degrees.  (Higher evaluations 
are available for greater limitation of motion.)  38 C.F.R. § 
4.71a, Diagnostic Code 5207 (2005).

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (2005).

Limitation of supination of the arm to 30 degrees or less is 
rated 10 percent; and limitation of pronation of the arm is 
rated 20 percent when motion is lost beyond the last quarter 
of arc and the hand does not approach full pronation.  Motion 
lost beyond the middle of the arc warrants a 20 percent 
rating for the minor arm and a 30 percent rating for the 
major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2005).

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 
0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71, 
Plate I (2005).

As noted, degenerative arthritis established by x-ray 
findings is rated according to limitation of motion for the 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).  

The medical evidence of record reflects objective evidence of 
degenerative changes in the right elbow as early as May 1997.  
Specifically, an magnetic resonance imaging (MRI) report from 
May 1997 noted some spurring along the superior most aspect 
of the olecranon process.  

A January 2000 VA examination report indicated that the 
veteran exhibited full extension from 0 degrees to 140 
degrees of full flexion.  Full supination and pronation were 
also demonstrated.  

Private records from November and December 2001 note 
treatment for pain in the elbow due to a cystic type 
mass/brachial radialis muscle herniation in the lateral 
aspect of the right elbow.  

VA examination in May 2002 revealed range of motion of 5 
degrees short of full extension to 150 degrees of flexion 
with 70 degrees of supination and 80 degrees of pronation.  
He had pain with resisted extension as well as with resisted 
supination.  He had 5/5 strength of his biceps and his 
triceps.  He had normal sensation.  He did have a large mass 
on the lateral aspect of his right elbow with a well-healed 4 
cm scar over the top of the mass.  It was mildly tender to 
palpation.  He also had mild tenderness to palpation over 
this olecranon and in his olecranon fossa.  The elbow was 
stable.  The impression was right elbow herniated muscle with 
likely post traumatic degenerative changes in the right 
elbow.  X-rays of the right elbow revealed a bone spur 
arising from the olecranon process of the proximal right 
ulna.  The bone spur had increased in size since April 1997.  

At VA examination in March 2004, the veteran reported 
increased pain in the right elbow, with constant pain in the 
right forearm.  The veteran also reported stiffness and 
swelling about the elbow, with some pain and fatigability 
with repetitive use.  The veteran wore a brace on his right 
arm.  Physical examination of the elbow revealed some 
swelling in the area of the scar.  The range of motion was 15 
degrees shy of full extension to 115 degrees of flexion.  
There was pain with any attempted extension beyond 15 degrees 
and pain with any attempt of flexion beyond 115 degrees.  
Active range of motion is equal to passive range of motion.  
There is 50 degrees of pronation ad 60 degrees of supination.  
With pronation and supination, there was pain throughout the 
arc of motion.  The veteran did have some weakness with wrist 
extension, and finger extension was 4/5 secondary to pain.  
There was pain with repetitive motion as well as weakness 
with repetitive motion of the wrist.  The impression was 
arthritis of the elbow.  The examiner noted a major 
functional impact from pain, fatigue and weakness and lack of 
endurance.  

At a February 2005 VA examination, the veteran described most 
of his pain as lateral and posterolateral.  He did have some 
stiffness, worse in the morning.  He had some swelling over 
the posterolateral aspect of his elbow.  He denied heat, 
redness, instability or locking.  He had increasing pain with 
repetitive use.  Flare-ups were typically associated with 
heavy lifting and did not occur on a regular basis when he 
was inactive.  Physical examination revealed a limited range 
of motion with a 15 degree flexion contracture, but he 
extended to approximately 150 of flexion.  The examiner noted 
that it was an improvement over the previous VA examination.  
There was tenderness to palpation over his lateral 
epicondyle, and more tenderness over a very prominent 
enthesophyte off of the posterior aspect of the olecranon.  
The assessment was fascial herniation of the right elbow; and 
triceps tendonitis with enthesophyte formation.  

In this case, the medical evidence shows that the veteran's 
range of motion of the elbow has varied somewhat, but it is 
clear that the veteran's motion of the elbow has always been 
somewhat limited, and has been further limited by pain, 
particularly limitation of pronation.  In particular, the VA 
examiner in March 2004 noted that there was only 50 degrees 
of pronation and that there was pain throughout the arc of 
motion.  Furthermore, the examiner noted that the veteran's 
elbow disability resulted in major functional impact from 
pain, fatigue, weakness and lack of endurance.  

Under Diagnostic Code 5213, as noted hereinabove, limitation 
of pronation of the arm warrants a 20 percent rating when 
motion is lost beyond the last quarter of arc and the hand 
does not approach full pronation.  Normal pronation of the 
forearm is an arc from 0 to 80 degrees.  See 38 C.F.R. § 
4.71a, Plate I (2005).  The examiner in March 2004 noted that 
the veteran's pronation was limited to 50 degrees.  This 
equates to motion being lost beyond the last quarter of the 
arc, as motion has been lost beyond 60 degrees (the last 
quarter of the arc).  However, as motion has not been lost 
beyond the middle of the arch, a rating in excess of 20 
percent is not warranted based on limitation of pronation.  

Finally, the medical evidence does not reflect that the 
veteran has ever exhibited limitation of flexion, extension, 
or supination to a level which would warrant ratings in 
excess of 20 percent.  Ankylosis of the elbow has never been 
shown.

Based on these findings, the Board finds that the criteria 
for the assignment of an initial 20 percent evaluation for 
the veteran's service-connected arthritis of the right elbow 
has been met based on limitation of motion of the elbow, most 
notably the limitation of pronation.  The Board is mindful 
that the veteran's range of motion of the elbow has varied 
somewhat throughout the appeal period; however, the evidence 
tends to show that the overall disability picture with regard 
to the right elbow arthritis more nearly approximates the 
criteria for a 20 percent rating, particularly in light of 
the limitation of pronation and the major functional impact 
from pain, fatigue, weakness and lack of endurance which is 
shown by the evidence of record.  

ORDER

An initial rating of 20 percent, but  not higher, for the 
service-connected degenerative joint disease of the right 
elbow is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

Chronic Sinusitis/Headaches/Upper Respiratory Infections

The veteran seeks service connection for chronic sinusitis 
with headaches, and chronic upper respiratory infections.  At 
his personal hearing in July 2005, and in correspondence to 
the RO, the veteran has asserted that the constant exposure 
to dust, sand and/or other airborne agents during his 9-month 
deployment caused, or aggravated, the condition.  However, 
that theory of entitlement has not yet been addressed by the 
RO.  Rather, the RO has addressed the veteran's claims in the 
context of being claimed as due to undiagnosed illness.  The 
veteran also testified that the claimed sinusitis, headaches, 
and upper respiratory infections are all manifestations of 
the same disability.  

The veteran submitted private treatment reports showing 
evidence of chronic sinusitis.  No etiology of the chronic 
sinusitis has been identified.  The veteran has not yet been 
afforded a VA examination to determine the current nature and 
likely etiology of the chronic sinusitis, and the claims file 
does not contain a Persian Gulf Protocol Examination report.  

In light of the foregoing, all pertinent private and/or VA 
medical records should be obtained and associated with the 
claims file, and the veteran should be afforded a VA 
examination to determine the current nature and likely 
etiology of the claimed chronic sinusitis with headaches and 
chronic upper respiratory infections.  



Right Elbow - Muscle Herniation and Scar

The veteran seeks an increased rating for the service-
connected right elbow disability, to include postoperative 
residuals of a soft tissue mass at the lateral aspect of the 
right elbow, muscle herniation, and resultant scar, which is 
current rated as 10 percent disabling.  

The 10 percent rating appears to be based on the resultant 
scar.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria applicable to skin 
disorders.  The revised regulations became effective on 
August 30, 2002.  See 67 Fed. Reg. 45,590 - 45,599 (July 31, 
2002).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  In addition, if the Board determines that the 
veteran has been prejudiced by a deficiency in the statement 
of the case, the Board should remand the case to the RO 
pursuant to 38 C.F.R. § 19.9, specifying the action to be 
taken.  Bernard.

At the outset, the Board notes that the Board notes that the 
veteran has not been apprised of the change in regulations.  
In order to preclude prejudice to the veteran's claim the 
AMC/RO should first notify the veteran of the change in 
regulations and identify both the old, and the revised 
criteria for rating skin disabilities.  The veteran must be 
afforded an appropriate amount of time to respond prior to 
further appellate consideration.  

Furthermore, the veteran has consistently maintained that his 
service-connected right elbow disability is not properly 
rated because the RO has only considered the disability in 
terms of the arthritis and the scar; and the RO has not 
considered the other medical evidence which shows muscle 
herniation.  

As the medical evidence in this case shows muscle herniation, 
the veteran should be afforded an appropriate medical 
examination to determine whether the assignment of a separate 
rating based on muscle damage is warranted.  If the examiner 
determines that muscle damage exists, he or she should opine 
as to whether the muscle damage is mild, moderate or severe 
based on the criteria for rating muscle injuries at 38 C.F.R. 
§ 4.56, 4.73 (2005).  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:  

1.  The veteran should be notified of the 
regulatory changes which amended the VA 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4, applicable to skin 
disorders.  The veteran should be 
provided with both the old and the 
amended regulations, and he should be 
afforded an appropriate time to submit 
evidence and argument in support of his 
claim.  

2.  The RO/AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
chronic sinusitis, headaches, upper 
respiratory infections, and/or right 
elbow muscle herniation.  After obtaining 
any necessary authorization from the 
veteran, the RO/AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  All VA 
treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

3.  The RO/AMC then should schedule the 
veteran for a VA otolaryngology 
examination to determine the current 
nature and the likely etiology of the 
claimed chronic sinusitis, headaches and 
upper respiratory infections.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed chronic sinusitis, 
headaches and upper respiratory 
infections.  Based on his/her review of 
the case, the examiner should provide an 
opinion, with adequate rationale, as to 
whether the veteran has current 
disability manifested by chronic 
sinusitis, headaches and/or upper 
respiratory infections that is/are at 
least as likely as not due to disease or 
injury which was incurred in or 
aggravated by service.  In this regard, 
the examiner should specifically address 
the veteran's contentions that his 
sinus/upper respiratory problems were 
either caused or aggravated by the dust, 
sand and/or other airborne agents to 
which he was exposed during his 
deployment in the Persian Gulf region.  
The examiner should also address the 
alternate theory of undiagnosed illness.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

4.  The RO/AMC should schedule the 
veteran for a VA orthopedic examination 
to determine the current nature, extent 
and severity of the service-connected 
right elbow disability.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the service-connected right elbow 
disability.  Based on his/her review of 
the case, the examiner should determine 
the extent of the muscle herniation, if 
any, and provide an opinion, with 
adequate rationale, as to whether the 
veteran's muscle damage, if any, is mild, 
moderate or severe based on the rating 
criteria found at 38 C.F.R. § 4.56 
(2005).  The examiner should also report 
findings as to the service-connected scar 
in terms of both the old and the revised 
rating criteria for rating scars, found 
at 38 C.F.R. § 4.118 (2002) and (2005).  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

5.  Following completion of the 
development requested hereinabove, the 
RO/AMC must undertake to review and 
readjudicate the issues of service 
connection for chronic sinusitis with 
headaches and upper respiratory 
infections, as well as the issue of an 
increased rating for the service-connected 
right elbow disability to include 
postoperative residuals of a soft tissue 
mass as the lateral aspect of the right 
elbow, muscle herniation and resultant 
scar considering all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


